— In a proceeding to invalidate petitions designating Samuel Coleman as a candidate in the Liberal Party primary election to be held on September 9, 1986, for the public office of Member of the New York State Assembly, 93rd Assembly District, the appeal is from a judgment of the Supreme Court, Rockland County (Edelstein, J.), dated August 12, 1986, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, a review of the respondent Samuel Coleman’s certificate of acceptance clearly shows that he accepted the designation of the Liberal Party to be a candidate for the public office of Member of the New York State Assembly from the 93rd Assembly District. Brown, J. P., Weinstein, Lawrence and Kooper, JJ., concur.